Citation Nr: 0833975	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  05-35 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a right wrist fracture.

2.  Entitlement to a compensable rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1973 to 
September 1996. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia.  In February 2008, the Board 
remanded these issues to the RO for additional development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  The veteran is in receipt of the maximum schedular rating 
assignable for residuals of a right wrist fracture.

3.  The veteran does not have ankylosis of the right wrist.

4.  The right wrist disorder does not present an exceptional 
or unusual disability picture.

5.  Hemorrhoids are manifested by less than large, 
thrombotic, irreducible hemorrhoids with excessive redundant 
tissue and evidencing frequent recurrences, persistent 
bleeding, secondary anemia, or fissures.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a right wrist fracture are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5215 (2007).

2.  The criteria for a compensable rating for hemorrhoids are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 4.114 Diagnostic Code (DC) 7336 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in June 2004 and February 2008.  These letters notified 
the veteran of VA's responsibilities in obtaining information 
to assist the veteran in completing his claims, and 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claims.  Thereafter, the claims 
were reviewed and a supplemental statement of the case was 
issued in June 2008.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  

The Board acknowledges a recent decision from the Court that 
provided additional guidance regarding the content of the 
notice that is required to be provided under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in claims involving 
increased compensation benefits.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In that decision, the Court 
stated that for an increased compensation claim, 38 U.S.C.A. 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the claimant.  
Id.  

While the veteran was clearly not provided this more detailed 
notice, the Board finds that the veteran, through written 
statements made to VA, such as in his statement received in 
June 2005 and his representative's September 2008 post-remand 
brief, has demonstrated actual knowledge of all relevant VA 
laws and regulations.  See Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007).  As such, the Board finds that the 
veteran is not prejudiced based on this demonstrated actual 
knowledge.

The notice requirements pertinent to the issues on appeal 
have been met and all identified and authorized records 
relevant to these matters have been requested or obtained.  
The Board finds that the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA laws and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.


Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Therefore, the analysis in this decision is undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service-connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  38 C.F.R. § 4.14 (2007).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

Right Wrist

521
4
Wrist, ankylosis of:
Major
Minor

Unfavorable, in any degree of palmar flexion, 
or with ulnar or radial deviation
50
40

Any other position, except favorable
40
30

Favorable in 20º to 30º dorsiflexion
30
20

Note: Extremely unfavorable ankylosis will be rated as 
loss of use of hands under diagnostic code 5125
38 C.F.R. § 4.71a, Diagnostic Code 5214 (2007)

521
5
Wrist, limitation of motion of:
Major
Minor

Dorsiflexion less than 15º
10
10

Palmar flexion limited in line with forearm
10
10
38 C.F.R. § 4.71a, Diagnostic Code 5215 (2007).

In a RO rating decision dated in April 1998, service 
connection for fracture, right wrist, was established and a 
non-compensable rating awarded, effective October 15, 1997.  
During the pendency of this appeal, in a May 2007 rating 
decision, the RO increased from 0 percent to 10 percent, the 
rating for the residuals of a fracture, right wrist, 
effective March 31, 2004. 

The veteran's residuals of a right wrist fracture have been 
rated by the RO under the provisions of Diagnostic Code 5215.  
Under Diagnostic Code 5215, the only available schedular 
evaluation for limitation of motion of the wrist is 10 
percent for either the minor or major extremity, and that 
requires either dorsiflexion of less than 15 degrees or 
palmar flexion limited in line with the forearm.  In this 
case, the Board notes that the veteran is presently receiving 
the maximum schedular rating available.  Therefore, a higher 
schedular rating under Diagnostic 5215 is not assignable.  
The Board further observes that, in light of the holding in 
Johnston v. Brown, 10 Vet. App. 80 (1997), the veteran is not 
entitled to a higher rating under 38 C.F.R. §§ 4.40 and 4.45 
as 10 percent is the maximum rating available under 
Diagnostic Code 5215.

The 10 percent disability rating under Diagnostic Code 5215 
is the maximum schedular evaluation available under that 
Code.  The reports of the VA fee-basis medical examination of 
September 2004 and the VA examination of May 2008 concur that 
the veteran has some motion of the right wrist, albeit, 
somewhat limited:  

Measurement of 
Motion
September 2004 VA 
exam
May 2008 VA exam
Dorsiflexion
65°
70°
Palmar Flexion
75°
40°
Radial Deviation
18°
10°
Ulnar Deviation
42°
40°

This loss of motion causes impairment to such a degree that 
the maximum rating of 10 percent under Diagnostic Code 5215 
is assignable.  The Board has also considered whether an 
increased rating would be warranted under an alternative 
Diagnostic Code.  A higher rating could only be awarded if 
ankylosis of the right wrist was demonstrated.  However, 
there is no evidence of ankylosis (see Diagnostic Code 5214).  
Consequently, a higher, or 20 percent, rating for residuals 
of a right wrist fracture is not warranted.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5214, 5215 (2007).  See also Butts 
v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of a diagnostic code should be upheld so long 
as it is supported by explanation and evidence).

The Board also has considered the veteran's assertions in 
making this decision and considers them credible insofar as 
he described his symptoms and beliefs in the merits of his 
claim.  However, as a lay person, he is not competent to make 
medical determinations.  See e.g., Espiritu, 2 Vet. App. at 
494-95.  The clinical findings presented throughout the 
veteran's claim do not support a rating higher than 10 
percent for residuals of a right wrist fracture. 

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  The veteran is employed as a food service manager 
at a prison and he told the May 2008 examiner that his right 
wrist disability had no impact on his employment.  The 
September 2004 examiner found that the veteran's work-related 
activities were not much affected by either the veteran's 
right wrist or hemorrhoid disorders.  The veteran has not 
identified any specific factors, which may be considered to 
be exceptional or unusual with respect to the residuals of 
his right wrist fracture, in light of VA's schedule of 
ratings.  The veteran has not required frequent periods of 
hospitalization for his right wrist disability and the recent 
VA examination is void of any finding of exceptional 
limitation due to the right wrist disability beyond that 
contemplated by the schedule of ratings.  Thus, the evidence 
of record does not reflect any factor which takes the veteran 
outside of the norm, or which presents an exceptional case 
where his currently assigned ratings are found to be 
inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board determines that referral of this case 
for consideration of the assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

Hemorrhoids

733
6
Hemorrhoids, external or internal:
Ratin
g

With persistent bleeding and with secondary anemia, 
or with fissures
20

Large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences
10

Mild or moderate
0
38 C.F.R. § 4.114, Diagnostic Code 7336 (2007).

In a RO rating decision dated in April 1998, service 
connection for hemorrhoids was established and a non-
compensable rating awarded, effective October 15, 1997.  

Private medical records from Dr. O.G. dated from February 
2000 to September 2001, from Dr. M.D.M. dated from November 
2000 to May 2004, and from Dr. S.O. dated from December 2003 
to February 2004, do not reflect any treatment of the 
veteran's hemorrhoids.  

The veteran was given a fee-based VA examination in September 
2004.  The report noted that the veteran had hemorrhoids 
since 1975, that he had no problem holding a stool, that he 
occasionally bled, that he used Preparation H and a stool 
softener, and that he had no functional impairment from this 
disorder.  A rectal examination revealed a non-reducible 
external hemorrhoid at the 11 o'clock position.  There was no 
bleeding and no thrombosis.  The examiner diagnosed no change 
in the veteran's hemorrhoids.

During a VA fee-basis examination in June 2006 for another 
disorder, a rectal examination was performed and there was an 
incidental finding of large external hemorrhoids at the 6 
o'clock and 12 o'clock positions.  No complications were 
noted.

The veteran underwent a VA examination in May 2008.  In the 
report of examination, the examiner noted a long history of 
hemorrhoid problems.  Also noted were occasional bleeding 
perhaps once a week, usually on the toilet paper, rare pain, 
no history of surgery, and no history of thrombosis.  The 
hemorrhoids were occasionally external but were reducible.  
It was noted that the veteran used Preparation H.  He had no 
limitation of normal activities.  There was no evidence of 
anemia.  On examination, two small external hemorrhoids, 
easily reducible, were seen.  No internal hemorrhoids were 
found.  There were no fissures or fistulas noted.  

Based on the evidence of record, the Board finds that the 
criteria for a compensable evaluation for hemorrhoids have 
not been met.  Throughout the duration of this appeal, there 
has been no medical evidence of large or thrombotic 
irreducible hemorrhoids with excessive redundant tissue.  VA 
examinations in September 2004 and May 2008 reflect little 
symptomatology.  Hemorrhoids were noted in the May 2008 
examination but were considered small and easily reducible, 
with no inflammation and no thrombosis.  

The Board has carefully considered the veteran's statements 
about his belief that his service-connected hemorrhoids are 
worse.  While the veteran may sincerely believe his symptoms 
have deteriorated, he is not a licensed medical practitioner 
and is not competent to offer opinions on questions of 
medical causation or diagnosis.  Grottveit, 5 Vet. App. 91; 
Espiritu, 2 Vet.  App. 492.  Therefore, the Board finds 
entitlement to a compensable rating for hemorrhoids is not 
warranted.

In sum, the evidence indicates that the veteran's hemorrhoids 
are no more than mild or moderate in nature.  Consequently, a 
higher rating for hemorrhoids is not warranted.  See 38 
C.F.R. § 4.114 Diagnostic Code 7336 (2007).  Therefore, the 
Board finds that the veteran's claim for a compensable rating 
for hemorrhoids must be denied because the preponderance of 
the evidence is unfavorable--meaning there is no reasonable 
doubt to resolve in his favor.  See 38 C.F.R. § 4.3.


ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of a right wrist fracture is denied.

Entitlement to a compensable rating for hemorrhoids is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


